536 F.2d 1113
Jasper Lee COOKS, Petitioner-Appellant,v.CIRCUIT COURT OF MOBILE COUNTY, Respondent-Appellee.
No. 75-1879.
United States Court of Appeals,Fifth Circuit.
Aug. 16, 1976.

Larry W. Yackle, University, Ala., for petitioner-appellant.
William A. Golinsky, Asst. Atty. Gen., William J. Baxley, Atty. Gen., Gary R. Maxwell, G. Daniel Evans, Asst. Attys. Gen., Montgomery, Ala., for respondent-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion April 30, 1976, 5 Cir., 1976, 530 F.2d 1231).
Before GODBOLD, SIMPSON and CLARK, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is DENIED and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is also DENIED.


2
Before BROWN, Chief Judge, GEWIN, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, MORGAN, CLARK, RONEY, GEE, TJOFLAT and HILL, Circuit Judges.*

GODBOLD, Circuit Judge (dissenting):

3
I dissent from the denial of rehearing and rehearing en banc, for the reasons set out in my dissent to the panel opinion, 530 F.2d 1241.


4
Judges BROWN, GOLDBERG and RONEY concur in the dissent to the denial of petition for rehearing en banc, for the same reasons.



*
 Due to illness Judge Wisdom and Judge Thornberry did not participate in this decision